Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Representative references include:
a. Karkun (US 20180314542): “FIG. 3 is a flowchart illustrating a method 300 of the high-level steps performed by the migration assist agent 202 on the on-premise data center 102. At step 302, hybrid cloud computing system 100 prepares for cross-cloud VM migration. As shown in FIG. 2, a VM 120, executing on a host 104 (the “source host”) in on-premise data center 102, is to be migrated to cloud data center 150. VM 120 and host 104 are managed by virtualization manager 130. VM 120 includes a virtual machine disk file (vmdk) 210. The vmdk 210 stores contents of the VM's 120 hard disk drive.” (par. 0031).
	b. Wang (US 20170262345): “Read data using the key to retrieve the mapped data chunk from the distribute storage. Read from cached data in local on-premises cloud. If miss, read from the replicated site (with the assumption that replicate site has lower latency and high bandwidth connection to the primary site comparing to the connection to public clouds). (If miss again, read from the public clouds” (par. 0107-0110).
	c. Prahlad (US 20100333116): “Cloud storage submodule 236 may be configured to permit a direct interface to cloud storage sites 115A-N by presenting cloud storage sites to a user or system in the same manner as a local storage volume. For example, a cloud storage submodule 236 operating on a computing device may permit the operating system of that computing device to "mount" a cloud storage site as a storage volume or otherwise provide an interface to have the cloud storage site display to the operating system of the computer as a locally attached drive (similar to network attached storage (NAS)). Cloud storage submodule 236 may further permit the operating system to make various file system requests upon the mounted cloud storage site in a manner analogous to local disk storage” (par. 0133).
d. Xu (US 20180373600): “In one embodiment, the process 600 may delete a cached or temporary copy of the file at block 660. For example, if the file is not stored on the private storage cloud based on the importance level of the file, the process 600 may generate the non-systematic data chunks and the file chunks using the file. After generating the non-systematic data chunks and the file chunks, the process 600 may delete the file. The process 600 may also delete the non-systematic data chunks and/or the file chunks which were generated (to be transmitted to the public storage clouds) but are not stored on the private storage cloud.” (par. 0095).
However, for claims 1, 8 and 15, no legally permissible combination of references teaches or suggests all specifically ordered and enumerated features including 
“creating, in the private cloud storage system, a virtual machine disk (VMDK) file that references a storage space in the public cloud storage system; 
receiving, from a first virtualized computing instance that runs in the virtualized computing environment and that is attached to the VMDK file, a request for a data file stored in the storage space; 
determining whether the requested data file is cached by the VMDK file; 
in response to a determination that the requested data file is cached by the VMDK file, providing the cached data file to the first virtualized computing instance; 
in response to a determination that the requested data file is absent in the VMDK file, providing the data file to the first virtualized computing instance from the storage space in the public cloud storage system and caching the data file in the VMDK file; and 
attaching the VMDK file to at least a second virtualized computing instance, wherein the VMDK file uniquely identifies the storage space rather than the first virtualized computing instance so as to enable the VMDK file to be portable from the first virtualized computing instance to the at least the second virtualized computing instance.”
At best, the references disclose a hybrid cloud computing center in which local/private cloud- or server-based systems virtually mount remote/public cloud storage as VMDKs or analogous constructs. The references are silent regarding 1) the VMDK also serving the role of caching content of the public cloud or 2) a second virtualized computing instance also accessing the VMDK alongside a first virtualized computing instance.

Claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443